DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on September 8, 2021.
Claims 1, 12 are amended.
Claims 5, 6, 11, 14, and 15 are cancelled.
Claims 24-25 are newly added.
Claims 1-4, 7-10, 12, 13, and 16-24 are currently pending and have been examined. 

Information Disclosure Statement 
Information Disclosure Statement received October 15, 2021 has been reviewed and considered.


Allowable Subject Matter
Claims 1, 12, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 2-4, 7-10, 13, 16-19, and 21-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20-23 are rejected under 35 U.S.C. § 101.
Claim 20 recites a one or more computer-readable media. The instant specifications defines “machine-readable medium” to exclude signals per se, however claim 20 is directed to computer-readable media, not machines.  Therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101. Please refer to MPEP 2111.01 and the USPTO' s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.
The Examiner notes claims 20-23 have been interpreted as not being directed to a statutory category.  The following rejection below has been provided as if claim 20-23 had been interpreted as being properly directed to a statutory category.
Claims 1-4, 7-10, 12, 13, and 16-25 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-4, 7-10, 12, 13, and 16-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites abstract concepts, including: receiving a request from a code sharing partner, the request including: an identifier uniquely associated with the code sharing partner; a user identifier; and a user query criterion generated based on user input, the user input specifying: a search query; behavior information for the user tracked by the code sharing partner to be considered in responding to the request, the behavioral information to be considered including at least one of user click data, telemetry data, or user browse data; and behavioral information for the user tracked by the code sharing partner that is not to be sent to a code sharing principal, the behavior information that is not to be sent to the code sharing principal including at least one of user click data, telemetry data, or user browse data, the user query criterion excluding ; and in response to receiving the request: identifying a category associated with the identifier uniquely associated with the code sharing partner; determining an item within the category based on the user identifier, the search query, and the behavior information; and causing the item to be displayed by transmitting a response to the request to the code sharing partner, the response to the request including the item.
The claims describe “identifying and recommending items in response to a search”, which is an abstract idea because it is a method of organizing human activity in the form of a commercial interaction wherein user information is used to determine and display a recommended item.  Claim 1 therefore recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, claim 1 recites the following additional elements: a server system; a user interface of the code sharing partner; receiving a request from the code sharing partner; user input received at the user interface; and causing the item to be displayed in the user interface of the code sharing partner by transmitting a response.  The server system and user interface do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Furthermore, the steps of receiving /transmitting requests and responses from a server to a code sharing partner interface is considered to be insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server and user interface are merely being used as tools to perform the abstract ideas.  Furthermore, receiving/transmitting requests and responses, including displaying in generic user interfaces, are considered well-understood, routine, and conventional computer server activities (see “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); MPEP 2106.05(d)II).  Accordingly, claim 1 is ineligible. 
	Dependent claim(s) 2-4 merely further limit the abstract idea by further characterizing the item determination, without reciting any additional elements.  Accordingly, claims 2-4 are ineligible.
Dependent claim 7 recites receiving calls by the server.  As mentioned in the analysis above, transmitting data over a network is considered to be insignificant extra-solution activity and well-understood, routine and conventional computer functions.  Accordingly, claim 7 is ineligible. 
Dependent claim 8 merely further limit the abstract idea by further characterizing the received request data, without reciting any additional elements. Accordingly, claim 8 is ineligible.
Dependent claim 21 merely further limits the abstract idea by further characterizing the information specified in the user query criterion. As mentioned in the analysis above, the user interface of the code sharing partner is used as a tool to perform the abstract idea and does not integrate the abstract idea or provide additionally more than the abstract idea.  Accordingly, claim 21 is ineligible.
Dependent claim 24 merely further limits the abstract idea by further characterizing the user behavioral information not to be sent to the code sharing principal, without reciting any new additional elements.  Accordingly, claim 24 is ineligible.
Dependent claims 9-10 recite wherein the user identifier is based on a device fingerprint, and encoding the user identifier with a hash.  The device fingerprint and hash are recited at a high-level of generality.  Furthermore, generic device fingerprint and hash functions are well-understood concepts in computing.  Therefore, these additional elements do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Accordingly, claims 9-10 are ineligible.
	Claim(s) 12, 13, 16-19, and 25 are parallel in nature to claims 1-4, 7-10, and 25.  However, the server of claim 12 recites the additional elements of one or more hardware 
	Claim(s) 20-21 is parallel in nature to claim 1. However, claim 20 recites the additional elements of computer-readable media and hardware processors of a machine.  These processors and computer-readable media are merely being used as tools to perform the abstract idea.  Therefore, claims 20-21 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.
Dependent claim 22 merely further limit the abstract idea by further characterizing the behavior data, without reciting any additional elements. Accordingly, claim 22 is ineligible.
	Dependent claim 23 is parallel in nature to claims 9-10 above.  Accordingly, claim 23 is ineligible for the same rationale presented for claims 9-10.
	
	


Response to Arguments
Applicant’s arguments filed September 8, 2021, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues 1) the subject matter of claim 1 does not pertain to certain methods of organizing human activity; 2) the subject matter of claim 1 is necessarily routed in computer technology to overcome a computer problem and thus represents a practical application; and 3) claim 1 remains patent eligible because the recited features an inventive concept.
In response to argument 1, the examiner respectfully disagrees.  The identified abstract limitations above, as drafted, as are process that facilitates a code sharing arrangement between a code sharing partner and a code sharing principal.  The Specification provides evidence as to what the claimed invention is directed to.  Here, the “Background” section provides “Code sharing [Symbol font/0xBE]  a term used by the airline industry [Symbol font/0xBE] involves the cross-marketing of products or services between two or more providers (e.g., merchants, companies, etc.) pursuant to some contractual business arrangement” ¶ 2.  Furthermore, the “Detailed Description” section states “The present disclosure related to various technical aspects of implementing code sharing arrangements.  For clarity, various embodiments are described from the perspective of a primary actor, herein the “codeshare principal,” that offers its products and/or services though one or more codeshare partners.” ¶ 14. “Code sharing in accordance with various embodiments goes beyond conventional codeshare arrangements by facilitating and taking advantage of information sharing about end customers (with end customers’ and partners’ authorization, as described further below).  For example, a codeshare partner may, in addition to facilitating an indirect transaction between an end customer and a codeshare principal (e.g., mediating a purchase of a product or service by the end customer from the codeshare principal), pass on information about 
Consistent with this disclosure, claim 1 recites a method “performed by a server system” comprising the steps of:
receiving request data, i.e., limitation (a) of “receiving a request from a code sharing partner, the request including: an identifier uniquely associated with the code sharing partner; a user identifier for a user currently navigating a user interface of the code sharing partner; and a user query criterion generated based on user input received at the user interface of the code sharing partner, the user input specifying: a search query; behavior information for the user tracked by the code sharing partner to be considered by the server system in responding to the request, the behavior information to be considered by the server system including at least one of user click data, telemetry data, or user browse data; and behavior information for the user tracked by the code sharing partner that is not to be sent to a code sharing principal, the behavior information that is not to be sent to the code sharing principal including at least one of user click data, telemetry data, or user browse data, the user query criterion excluding the behavior information that is not to be sent to the code sharing principal”;
identifying a category and corresponding item in response to receiving the request, i.e., in response to receiving the request: limitation (b) of “identifying a category 
sending item data, i.e., limitation (d) of “causing the item to be displayed in the user interface of the code sharing partner by transmitting a response to the request to the code sharing partner, the response to the request including the item.”

Limitations (a) and (d) recite sending and receiving data, i.e., receiving a request including user and code share partner data, and transmitting a response to the request including the item.  Limitations (b) and (c) recite identifying a category associated with the code sharing partner and a corresponding item based on a user query criterion.  When considered collectively the limitations recite a way of receiving a request containing user and code share partner (business) information, analyzing that data to determine an appropriate item, and sending the item to be presented to the user of the code sharing partner (business) for the purpose of enhancing marketing and shopping.  This is an abstract idea of a “Certain methods of organizing human activity[Symbol font/0xBE]… commercial or legal interactions (including … advertising, marketing or sales activities or behaviors; business relations)” 2019 PEG.
The specificity of the information that is included in a request received from a code sharing partner (limitation (A)) does not take the claims out of the “Certain methods of organizing human activity” grouping of abstract ideas.  The recited information included in the request merely further characterizes what data is communicated between the businesses (code sharing partner and code sharing principal) in the marketing arrangement. Furthermore, the 

In response to argument 2, the examiner respectfully disagrees.  The claims in DDR include additional elements which describe the generation of a composite web page that combines certain visual elements of a host website with content of a third-party merchant.  Such methods overcome the conventional functioning of a server that “allowed third-party merchants to lure the host website’s visitor traffic away from the host website because visitors would be taken to the third-party merchant’s website when they clicked on the merchant’s advertisement on the host site” DDR 3.  Instead, the claims "specify how interactions with the Internet are manipulated to yield a desired result -- a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." DDR 22.  The claimed system in DDR changes the normal operation of the Internet so that the visitor is directed to a "hybrid web page that presents product information from the third-party and visual look and feel elements from the host website." DDR 23. 
The present claims do not change the normal operation of technology like the Internet and are instead focused on codeshare arrangements, which as explained above are a business process.  For example, the Specification states “Code sharing in accordance with various embodiments goes beyond conventional codeshare arrangements by facilitating and taking advantage of information sharing about end customers (with the end customers' and partners' authorization, as described further below). For example, a codeshare partner may, in addition to behavior information limitations) is part of the abstract idea and not an additional element that could integrate the judicial exception into a practical application.  
Furthermore unlike DDR, the present claims do not recite additional elements such as the generation of composite webpages which combine visual elements of a host website with content of a third-party merchant.  Instead the additional elements of the present claims (i.e., a server system and user interface) are merely invoked to receive user input (a data gathering step) and receive and respond to requests, which is the conventional way a server operates.  Nothing in the present claims is analogous to the manipulations of Internet interactions to override the routine and conventional sequence of events ordinarily triggered by a hyperlink, as reflected in DDR.  The focus of the present claims is not changing conventional operations of a server system or user interface, but managing the way information is shared between a codeshare partner and a codeshare principal.  Excluding certain behavior information from being shared with a codeshare/business partner is not rooted in technology, but rooted in the abstract idea.  The claimed user click data, telemetry data, and browse data do not impact the functioning of a computer or the Internet, but the functioning of the cross-marketing process (i.e. code sharing).  Controlling information exchanged between two parties is not specific to server systems.  For example, a person can verbally identify to another person which information about themselves they do, and do not, want shared with a third-party.
 a user interface and responding to a request via a server system are mere data-gatherings steps, and as shown in the rejection above, well-understood computer functions. The received request merely specifies the type of data that is to be used in determining an appropriate item.  Therefore, the Examiner maintains that the recited judicial exception is not integrated into a practical application.

In response to argument 3, the examiner respectfully disagrees.  The claim as a whole merely describe how to generally “apply” the concept of code sharing and controlling the share of user information to a generic computer environment.  Contrary to BASCOM, which addressed a problem particular to the Internet with a solution necessarily rooted in the technology, the present limitations of delineating what types of customer information are shared with the codeshare partner are clearly directed to a business problem and do not represent additional elements beyond the abstract idea.  A claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.
As explained above, the additional elements of the present claims include a user interface and server system.  The claims functionally recite the steps without any details on how they are performed, technologically or by what algorithm, except to say they are performed by the server system.  Taking the claimed elements separately, the functions performed by the server and on the user interface are purely conventional.  The claimed generic components operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional Elec. Power Grp., 830 F.3d at 1355 (determining that gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent-eligible invention).  Considered as an ordered combination, the components of the Applicant’s claim add nothing that is not already present when the steps are considered separately.  The sequence of receiving data, analyzing data, and sending data based on the results of the analysis is equally generic and conventional or otherwise held to be abstract.  Therefore, the Examiner maintains that claims are not patent eligible under Step 2B.

Applicant argues independent claim 12 is eligible using the same rationale as provided for claim 1.  As explained above, the Examiner is maintaining the rejection of claim 1 and for at least these same reasons, claim 12 remains rejected. 

Applicant’s arguments filed September 8, 2021, with respect to 35 USC § 101 and claim 20, have been fully considered but they are not persuasive.  With regards to claim 20, the Applicant argues claim 20 is directed to a statutory category of patentable subject matter and excludes ‘signals per se’.
The Examiner respectfully disagrees.  The recitation of “computer-readable media” in claim 20 instead of “machine-readable media”, which is defined in the Specification to exclude signals per se, leaves open the interpretation that the computer-readable media of claim 20 can include a transitory propagating signal per se.  The Examiner finds Applicant’s argument regarding how the recited “one or more computer-readable media” of claim 20 stores instructions that “when executed by one or more hardware processors of a machine, cause the machine 
Applicant argues independent claim 20 is eligible using the same rationale as provided for claim 1.  As explained above, the Examiner is maintaining the rejection of claim 1 and for at least these same reasons, claim 20 remain rejected. 
Applicant argues claims 2-4, 7-10, 13, 16-19, and 21-23 are eligible at least because they depend on the argued independent claims.  As explained above, the Examiner is maintaining the rejection of the independent claims and for at least these same reasons, claims 2-4, 7-10, 13, 16-19, and 21-23 remain rejected. 











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625